Filed 11/01/18                                  Case 18-01031                                  Doc 32

            66

        1   JEFFREY S. SHINBROT, ESQ.
        2
            (SBN 155486)
            jeffrey@shinbrotfirm.com
        3   JEFFREY S. SHINBROT, APLC
        4
            8200 Wilshire Boulevard, Suite 400
            Beverly Hills, California 90211
        5   Telephone: (310) 659-5444
        6
            Fax (310) 878-8304
            Special Litigation Counsel to Debtor Southern Inyo Healthcare District
        7

        8                           UNITED STATES BANKRUPTCY COURT
        9                 EASTERN DISTRICT OF CALIFORNIA FRESNO DIVISION
       10
            In re                                              Bankruptcy Case No.: 16-10015
       11                                                      Chapter 9
            SOUTHERN INYO HEALTHCARE
       12
            DISTRICT                                           Adv. Case No.: 18-01031
       13
                                                                JSS1
       14
            Chapter 9 Debtor.
       15   SOUTHERN INYO HEALTHCARE                           DECLARATION OF JAQUE HICKMAN
            DISTRICT, plaintiff                                IN SUPPORT OF MOTION FOR
       16
                                                               PRELIMINARY INJUNCTION
       17                 v.                                   AGAINST VI HEALTHCARE FINANCE,
                                                               INC., & FOR SEQUESTRATION OF
       18
            HEALTHCARE CONGLOMERATE                            TAX REVENUES PENDING FINAL
       19   ASSOCIATES, LLC; VI HEALTHCARE                     RULING ON THE MERITS OF THIS
            FINANCE, INC.; and DOES 1 through 10,              ADVERARY CASE OR FURTHER
       20
            defendants.                                        ORDER OF THIS COURT.
       21
                                                               Hearing:
       22                                                      Date: November 29, 2018
                                                               Time: 1:30 p.m.
       23
                                                               Place: Courtroom 11
       24                                                      2500 Tulare St., 5th Fl
                                                               Fresno, California
       25

       26

       27           COMES NOW, SOUTHERN INYO HEALTHCARE DISTRICT and submits the
       28

                                                           1
Filed 11/01/18                                   Case 18-01031                                                Doc 32



        1   Declaration of Jaque Hickman in support of its Motion for Preliminary Injunction Against Vi
        2   Healthcare Finance, Inc., and for sequestration of tax revenues or further Order of this Court.
        3          Respectfully submitted this 1st day of November, 2018.
        4

        5                                                    THE SHINBROT FIRM
        6
                                                             By:/s/Jeffrey S. Shinbrot
        7
                                                             Jeffrey S. Shinbrot, Special
        8                                                    Litigation Counsel for the Southern Inyo
                                                             Healthcare District
        9

       10

       11

       12

       13

       14

       15

       16

       17

       18

       19

       20

       21

       22

       23

       24

       25

       26

       27

       28

                                                             2
Filed 11/01/18                                       Case 18-01031                                                 Doc 32



        1                                  DECLARATION OF JAQUE HICKMAN
        2          I, Jacque Hickman, declare as follows:
        3          1.      I am over the age of 18. I am the president of the board of directors of the Southern
        4   Inyo Healthcare District (“Debtor” or “District”). I submit this declaration in support of Debtor’s
        5   application for a preliminary injunction against Vi Healthcare Finance, Inc. (“Vi”). Unless
        6   otherwise stated, I have personal knowledge of the following facts.
        7
                   2.      I am personally familiar with the operations of the District and I keep documents
        8
            related thereto in the ordinary course of the District’s business, including the exhibits annexed to
        9
            this declaration.
       10
                   3.      On or about January 2, 2016, the District and HCCA entered into a Management
       11
            Services Agreement (“MSA”). A true and correct copy of the MSA is attached hereto as Exhibit 1.
       12
                   4.      Pursuant to the MSA, HCCA is vested with the authority to manage the operational
       13
            and financial aspects of the District’s facilities. Also, HCCA was specifically retained to provide
       14
            “Bankruptcy Advice” and to “provide District with consultation and advice in connection with a
       15
            potential filing by District of a proceeding under Chapter 9 of the Bankruptcy Code”; to “arrange
       16
            and supervise the bankruptcy proceedings.” The MSA also provided that the Chief Restructuring
       17
            Officer, an employee of HCCA, “shall serve as the representative of the District in connection with
       18
            any such Chapter 9 bankruptcy proceeding.” The MSA also required HCCA to provide financial
       19
            and operating system management, prepare proposed annual budgets, do the purchasing for the
       20
            District, contract with support and relationship management, recruit personnel, and supervise the
       21
            day-to-day operations of the District’s facilities.
       22

       23
                   5.      Despite HCCA’s contractual obligations to provide these services to Debtor, once the

       24
            MSA was entered HCCA personnel were rarely on site and I am informed and I believe that

       25   HCCA’s administrator’s office was empty approximately ninety percent (90%) of the time.

       26          6.      On January 2, 2016, HCCA and Debtor entered an agreement for a revolving

       27   unsecured line of credit of $500,000 at 10% interest to, among other things, fund operations and

       28

                                                                  3
Filed 11/01/18                                     Case 18-01031                                                 Doc 32



        1   costs associated with the restructuring and the bankruptcy case and ensure that crucial vendors,
        2   doctors, and nurses were paid in order to keep the facilities open.
        3          7.     Between December 2016 and September 2017, HCCA made at least $1,250,000.00
        4   in advances on the line of credit without Debtor’s knowledge or consent. In March 2017, Dr. Yorai
        5   Benzeevi contended that the line of credit should be paid as an administrative claim in the
        6   bankruptcy case and indicated that HCCA would not advance further funds under the line of credit.
        7
            During this same period of time, I learned that HCCA had failed in its duties to collect accounts
        8
            receivable to fund its operations and that the HCCA line of credit was in excess of $1,000,000.
        9
                   8.     In July 2017, under the threat of not making payroll, HCCA offered Debtor’s Board
       10
            terms of a new line of credit. HCCA proposed to fold in the existing unsecured revolving line of
       11
            credit at the 10% interest rate and provide new credit at 20% interest. HCCA also demanded that
       12
            both the pre-petition and post-petition lines of credit be secured by tax revenues.
       13
                   9.     I am informed and I believe that on or about July 19, 2017, Vi and the Debtor entered
       14
            a Revolving Line of Credit Note (Secured) providing Debtor a $2,000,000 line of credit (“LOC”),
       15
            $1,038,789.56 of which was the existing amounts drawn on the pre-petition line of credit, secured
       16
            by all of Inyo County tax revenues, including “all property tax revenues, parcel tax revenues,
       17
            tobacco tax revenues, [] and any other tax revenues.” The security for the LOC is documented in
       18
            the Assignment, Security Agreement and Pledge Agreement (“Security Agreement”). A true and
       19
            correct copy of the Security Agreement is attached as Exhibit 2.
       20
                   10.    HCCA did not exercise reasonable care in the collection of Debtor’s accounts
       21
            receivables. Instead, HCCA made little, if any, effort to collect the Debtor’ accounts receivables
       22

       23
            leaving, the Debtor without much needed cash.

       24
                   11.     HCCA also failed to respond to a signature request to complete a hospital drug room

       25   certification per state regulations, which led to an expired drug room permit and a citation from the

       26   State Board of Pharmacy and the California Department of Health. HCCA failed to respond to

       27   requests for evidence of an “organized medical staff” or pharmacy and therapeutics committee,

       28

                                                               4
Filed 11/01/18                                     Case 18-01031                                                    Doc 32



        1   which led to citations. HCCA failed to have a defined admission criteria or written infection
        2   control plan, which led to unsafe conditions and citations. HCCA did not pay a contracted
        3   education vendor, which lead to the District failing to meet requirements for initial staff education
        4   and re-training. HCCA hired ineffective and inappropriate personnel that were costly to the
        5   District.
        6          12.    Instead of providing administrative personnel as part of the HCCA monthly
        7
            management fee, as agreed under the MSA, HCCA contracted administrative personnel and paid
        8
            them with the District’s payroll. Employee vacancies were primarily filled by travelers or
        9
            temporary assignments by HCCA employees, which required the District to pay additional housing
       10
            expenses. As a result, housing costs for employees increased, and in most cases, HCCA failed to
       11
            pay the housing bills.
       12
                   13.    I am informed and I believe that HCCA did not invest money in providing job
       13
            opportunities for local employees. HCCA alleged that it was too expensive to advertise in the local
       14
            papers or on locally broadcast radio stations. By employing its own employees at the District’s
       15
            facilities instead of hiring local permanent employees, I am informed and I believe that HCCA was
       16
            able to further inflate the amounts allegedly due from the District to HCCA.
       17
                   14.    I am informed and I believe that HCCA was unresponsive to vendors, the District
       18
            Board, and the District’s financial consultants. The lack of response to vendors demanding
       19
            payment for services led to disruption of hospital services.
       20
                   15.    HCCA entered multiple contracts on the District’s behalf that contained unsuitable
       21
            contract terms, were not beneficial to the District, and were not properly or thoroughly explained to
       22

       23
            the District Board prior to execution, including HealthTalent Solutions contract for revenue cycle

       24
            management and business office management services that were inadequate (and were services

       25   HCCA should have provided under its management fee), Medsphere contract for IT management

       26   that failed because HCCA did not provided the appropriate personnel, financial information or

       27   training to make the contract worthwhile, and an employment contract for an Interim Chief

       28

                                                               5
Filed 11/01/18                                      Case 18-01031                                                Doc 32



        1   Nursing Officer and Associate Administrator (also services that HCCA should have provided). In
        2   addition, HCCA committed the District to subcontractors who were hired without notice,
        3   represented to the District as covered by HCCA’s management fee, billed to the District, and then
        4   not paid.
        5          16.     HCCA failed to make an intergovernmental transfer (“IGT”) payment on behalf of
        6   the District in or about September 2017, which led to the District’s inability to collect $300,000 in
        7
            supplemental funds.
        8
                   17.     I am informed and believe that HCCA caused supplies to be transferred from the
        9
            Tulare District to the District.
       10
                   18.     Throughout HCCA’s relationship with the District, HCCA has failed to make efforts
       11
            to assist the District in obtaining a bond and tax measure, even though HCCA represented to the
       12
            District’s Board that it would do so and the District relied on that representation in deciding to
       13
            contract with HCCA.
       14
                   19.     In October 2017, the other Board members and I further learned of the extent of
       15
            HCCA’s financial mismanagement. Our counsel obtained copies of bank statements and
       16
            transactional records for the District’s bank accounts (“Bank Records”). The Bank Records
       17
            contained inconsistencies with certain reports and representations previously provided by HCCA
       18
            and numerous transactions not authorized by the District Board. The Bank Records
       19
            revealed numerous unauthorized transfers by and between the District and the Tulare District..
       20
                   20.      HCCA represented that a transfer of approximately $700,000 to Tulare District on
       21
            behalf of HCCA was in satisfaction of amounts owing under the line of credit extended by HCCA
       22

       23
            to the District. The Bank Records, however, demonstrate that the line of credit had a zero-

       24
            dollar balance as of the date of the $700,000 transfer. Accordingly, it appears that the

       25   representation that the transfer was in satisfaction of amounts due under the HCCA line of

       26   ///

       27   ///

       28

                                                                6
Filed 11/01/18   Case 18-01031   Doc 32
Filed 11/01/18   Case 18-01031   Doc 32




                 EXHIBIT 1
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18
      10/17/17   Case 18-01031
                      16-10015   Doc
                                  Doc327
                                      32
Filed 11/01/18   Case 18-01031   Doc 32




                 EXHIBIT 2
Filed 11/01/18   Case 18-01031   Doc 32
Filed 11/01/18   Case 18-01031   Doc 32
Filed 11/01/18   Case 18-01031   Doc 32
Filed 11/01/18   Case 18-01031   Doc 32
Filed 11/01/18   Case 18-01031   Doc 32
Filed 11/01/18   Case 18-01031   Doc 32
Filed 11/01/18   Case 18-01031   Doc 32
Filed 11/01/18   Case 18-01031   Doc 32
